Title: To Benjamin Franklin from Alexander Colden, 2 July 1771
From: Colden, Alexander
To: Franklin, Benjamin


Dear Sir,
General Post office New York July 2d 1771
The [favour?] of yours of the first May I received by the Duke of Cumberland Packet [torn].
Mr. Foxcroft and his Lady who I have the Pleasure to [have seen] at this time tells me he has wrote to you by this Packet and mentioned that upon his return to this place from visiting the offices to the Eastward the Accounts in the late Comptroller’s books will be Stated in such a manner that they may be transmitted home. I have Since the books fell into my hands, used every means in my Power to settle the Accounts in those books, but have found it more difficult than I expected however I have taken Such Steps as will put them in a proper State before Mr. Foxcroft returns.
The Letter Mr. Jesser wrote me Encloseing an Advertisement about Elizabeth Holland, came to hand at a time when I lay dangerously ill and incapable to attend to business. By some means when I recoverd, the letter was mislaid and I have not been able to find it Since or should have inserted the Advertisement as desired. I would have informed Mr. Jesser of this unlucky affair but could not recollect his Name nor how to direct to him. If Mr. Jesser will send me [illegible] Advertisement or if in the mean time [illegible] extract with the letter I will take Care the Advertisement be Inserted in the papers [according to his] desire.

My Father who is in in his usual State of health and flow of Spirits, Mr. and Mrs. Nichols, my Brother David and Mrs. Colden Join in hearty and Sincere Compliments to you with Dear Sir Your Very Oblidged and Obedient humble Servant
Alexr Colden
Benjn Franklin Esqr.
